Citation Nr: 1712654	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to an increased initial rating for irritable bowel syndrome (IBS), rated 10 percent prior to May 13, 2016 and 30 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1994 to September 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran provided testimony during a videoconference hearing in December 2015.  A transcript is of record.  

The Board remanded the increased rating and service connection claims in March 2016.  A May 2016 rating decision thereafter increased the rating assigned to the Veteran's IBS from 10 to 30 percent, effective May 13, 2016.  The Veteran thereafter submitted a "notice of disagreement" with the effective date of the 30 percent rating, although none was needed (as the rating assigned to the Veteran's IBS since December 2009 is currently on appeal to the Board) and the proper form was not used.  See 38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660 (explaining that the revised regulation requiring a notice of disagreement be on a standardized form is effective March 24, 2015).  The RO then issued a Statement of the Case in October 2016.  The Board emphasizes that the Veteran need not submit a VA Form 9 in relation to this issue, as for reasons outlined above matter is already within the Board's jurisdiction.

In August 2016, the Veteran submitted VA Form 21-8940 Veterans Application for Increased Compensation Based on Employability, alleging unemployability due to his service-connected IBS.  The Veteran's entitlement to a TDIU is part and parcel of the increased rating claim on appeal and is accordingly before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Hemorrhoids

The Veteran states that he has had hemorrhoids since service, and that they are due to his service-connected IBS.  He was afforded a VA examination in connection with this claim in May 2016.  At that time, the examiner opined that the Veteran's hemorrhoids were less likely than not due to service, and that it was less likely than not that his hemorrhoid disability was aggravated by his service-connected IBS.  

The Board finds the May 2016 examiner's opinion inadequate.  First, the examiner's rationale in regards to direct service connection is insufficient, as it relies solely on the fact that there was no mention of hemorrhoids in the Veteran's service treatment records (STRs) or within two years of service and failed to consider the Veteran's competent lay statements.  See Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015)(indicating that a VA examiner may not generally rely on the absence of evidence as negative evidence); see also McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016) (a VA examiner's failure to consider the claimant's testimony when formulating an opinion renders that opinion inadequate).  Additionally, the examiner, although directed to do so, failed to provide an opinion as to whether the Veteran's hemorrhoid disability is proximately due to his service-connected IBS.  Finally, the Veteran submitted two medical articles in support of his claim that were not addressed by the examiner.  In light of the foregoing, an addendum opinion must be obtained to determine the etiology of the Veteran's hemorrhoid disability.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any outstanding VA treatment records should also be obtained.

II.  IBS

The Veteran was issued a Supplemental Statement of the Case (SSOC) in May 2016 in connection with his claim.  Thereafter, additional medical records relevant to the Veteran's IBS claim were added to the record by VA, including a January 2017 VA examination of the Veteran's IBS, as well as other pertinent VA medical treatment records.  A new SSOC was not issued after the receipt of these records, the Veteran has not waived consideration of the same, and the automatic waiver provisions of 38 U.S.C.A. § 7105(e) do not apply to VA-generated evidence.  Accordingly, remand for issuance of a new SSOC is warranted.

III.  TDIU

The Veteran is service-connected for IBS, which is currently rated at 30 percent disabling.  He states that his IBS has rendered him unemployable because of his need to take frequent and unscheduled bathroom breaks during the workday.  See August 2016 Correspondence.  The Veteran's claim for a TDIU is inextricably intertwined with his increased rating claim for IBS.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for IBS is being remanded, so must the Veteran's claim for a TDIU. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. Then return the claims file to the May 2016 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  This remand and all relevant records contained in the claims file must be provided to the examiner for review; consideration of such should be reflected in the completed examination report.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following review of the claims file, the examiner should provide opinions as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hemorrhoid disability:

(a) had its onset in service or is otherwise related to service.  In addressing this question, the examiner must discuss the Veteran's statements regarding his hemorrhoid symptoms in service.  Please note that a reliance on a lack of evidence in the service medical records, alone, to support a negative opinion will render that opinion inadequate.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

(b) is proximately due to service-connected IBS.  In addressing this question, please consider the medical articles that the Veteran has submitted in support of his claim.  See March 2016 Correspondence, including a printout from St. Luke's Health System, and a 2009 article from The Eurasian Journal of Medicine linking IBS and hemorrhoids in some patients.

(c) has been aggravated (permanently worsened beyond the normal course of the disease) by his service-connected IBS.  In addressing this question, please consider the Veteran's reports that his hemorrhoids are worse when his IBS symptoms are flaring.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3. Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU, considering all evidence of record since the May 2016 SSOC.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


